Citation Nr: 0003947	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for the period from July 6, 1988 
for an anxiety disorder with agoraphobia and panic attacks in 
partial remission.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from March 
to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for an 
anxiety disorder with agoraphobia and panic attacks in 
partial remission and assigned a noncompensable evaluation 
effective July 6, 1988.


REMAND

Under 38 C.F.R. § 19.31 (1999), a Supplemental Statement of 
the Case (SSOC) must be furnished to the veteran when 
additional pertinent evidence is received after a Statement 
of the Case (SOC) or the most recent SSOC has been issued.  
See also 38 U.S.C.A. § 7105(d) (West 1991).

In this case, the most recent Supplemental Statement of the 
Case was issued in September 1998.  Subsequently, a February 
1999 medical examination report, submitted by the state of 
Michigan Disability Determination office, was received by the 
RO in April 1999.  However, the RO did not issue an SSOC 
following the receipt of such evidence nor did the appellant 
waive RO consideration of the aforementioned medical records, 
and the failure of the RO to issue an SSOC in accordance with 
the provisions of 38 C.F.R. § 19.31 constitutes a procedural 
defect requiring correction by the RO.  See 38 C.F.R. § 19.9 
(1999).  

Finally, the Board observes that the veteran was last 
examined by VA for compensation purposes in March 1996.  As 
such, the Board concludes that a contemporaneous examination 
is in order to determine the nature and extent of any service 
connected pathology, and to differentiate any nonservice 
connected pathology.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his claim 
since March 1996. After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified which 
have not been previously secured.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his anxiety 
disorder with agoraphobia and panic 
attacks.  All indicated tests and studies 
should be performed.  If a psychiatric 
disorder other than an anxiety disorder 
with agoraphobia and panic attacks is 
found, the examiner must reconcile the 
diagnoses and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, that fact must be so specified.  
The examiner must also comment on the 
extent to which the service-connected 
anxiety disorder with agoraphobia and 
panic attacks affects the veteran's 
occupational and social functioning.  A 
multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should be typed.

3.  Thereafter, the RO should 
readjudicate the appellant's claim 
consistent with the provisions of the 
decision in Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the decision remains 
adverse to the appellant he should be 
furnished with a SSOC addressing all 
evidence pertaining to the issue of what 
evaluation is warranted for the period 
from July 6, 1988 for an anxiety disorder 
with agoraphobia and panic attacks in 
partial remission that was received 
subsequent to the September 1998 
Supplemental Statement of the Case.  The 
appellant should then be afforded an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development, and the Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  The appellant 
is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


